DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2021 has been entered.

This Office action is in response to Applicant’s amendment filed April 13, 2021.  Applicant has amended claims 1, 9, 10, 17, 18 and 28.  Claims 4, 12 and 20 have been cancelled.  Currently, claims 1-3, 6, 9, 10, 13-19 and 28 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20190726, 20200116, 20200501 and 20201209.

The objection of claim 18 is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-4, 6, 9, 10 and 12-20 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hedbom et al, US 2014/0024711, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claim 28 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hedbom et al, US 2014/0024711, is maintained for the reasons of record.

The provisional rejection of claims 1-4, 6, 9, 10, 12-20 and 28 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7-9, 11-15, 18, 19 and 21-25 of copending Application No. 15/968,082 is maintained for the reasons of record.

The provisional rejection of claims 1-4, 6, 14-20 and 28 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-12, 14, 16-18, 21, 23, 24, 26, 33 and 55 of copending Application No. 16/132,696 is withdrawn in view of applicant’s amendments and remarks.

                                          NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitation "wherein the primary and secondary surfactants" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the limitation “primary and secondary surfactants” does not appear in claim 1.  Appropriate correction and/or clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, 9, 10, 13-19 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9-13, 16-20, 22, 26, 28 and 29 of copending Application No. 16/662,265 (reference application).  copending Application No. 16/662,265 claims a similar non-antimicrobial cleansing composition comprising 10-30% by weight of one or more C1-8 alcohols, 0.5-10% by weight of a primary surfactant, such as an anionic surfactant, 0-10% by weight of a secondary surfactant, such as a zwitterionic surfactant, a pH adjusting agent, water, and adjunct ingredients (see claims 1-5, 7, 9-13, 16-20, 22, 26, 28 and 29 of copending Application No. 16/662,265), as required in the instant claims.  Therefore, instant claims 1-3, 6, 9, 10, 13-19 and 28 are an obvious formulation in view of claims 1-5, 7, 9-13, 16-20, 22, 26, 28 and 29 of copending Application No. 16/662,265.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed April 13, 2021 have been fully considered but they are not persuasive.
Applicant continues to argue that Hedbom et al, US 2014/0024711, does not teach or suggest in general a non-antimicrobial cleansing composition, as required by applicant in the instant claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Hedbom et al, US 2014/0024711, discloses a composition comprising 20-60% by weight of ethanol and/or propanol, 0.5-10% by weight of a surfactant and water (see paragraphs 11-14), wherein the composition contains up to 5% by weight of a secondary surfactant (see paragraph 21), and optionally an antibacterial agent (see paragraph 22).  Accordingly, the examiner 
Applicant’s 37 C.F.R 1.132 Declaration filed on October 6, 2020 has been considered by the examiner.  However, for the reasons addressed above, the examiner asserts that Hedbom et al clearly discloses compositions that are free of antibacterial agents, or compositions that contain antibacterial agents in amounts as low as 0.001% by weight, which makes the compositions non-antimicrobial, as required in the instant claims and defined in the instant specification.  Furthermore, the examiner asserts that Hedbom et al clearly discloses that their compositions inhibit the growth of microorganisms selected from bacteria, viruses and fungi (see paragraph 16), which would clearly include compositions that do not achieve a microbial kill level.
Applicant further argues that Hedbom et al, US 2014/0024711, does not teach or suggest in general a non-antimicrobial cleansing composition that contains 10-25% by weight of a mixture of at least one anionic surfactant and at least two zwitterionic surfactants, as required by applicant in newly amended claim 28.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully asserts that Hedbom et 
The examiner notes that applicant has requested that the obviousness-type double patenting rejection over copending Application No. 15/968,082 be held in abeyance until an indication of allowable subject matter in the instant application is identified.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
May 5, 2021